 

Case 2:19-cv-01009-ES-CLW Document 1. Filed 01/24/19 Page 1 of 53 PagelD: 1

JS 44 (Rev. 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
erence of the United States in

provided by local rules of court. This form, approved by the Judicial Cont
--———-~purpose-ofi

vom (a) PLAINTIFFS —
Harbor, LLC

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Brendan G. Lamanna, Esquire

1818 Market St., 13th Floor
Philadelphia, PA 19103

nitiating-the-civil-docket- sheet—(SHEINSTRUCTIONS ON NEXT PAGE OF THIS FORM}

Robert Hili, Gregory Hall and One Particular |

eptember 1974, is required for the use of the Clerk of Court for the

 

“DEFENDANTS 5 simbrio & Associates, LLC and Louis

Zambrio

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
Attomeys (if Known)

 

 

II, BASIS OF JURISDICTION (Place an "x" in One Box Only)

O11 US. Government
Plaintiff

13 Federal Question
(U.S. Government Not a Party)

0 2 U.S, Government
Defendant

4 Diversity
(indicate Citizenship of Parties in ftem I)

 

iI, CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff

- (For Diversity Cases Only) and One Box for Defendant)

 

 

IV. ATURE OF SUIT (Place an".
eS ‘ONTRAE

in One Box Only)

 

   

 

0 110 Iasurance PERSONAL INJURY PERSONAL INJURY
0 120 Marine OD 310 Airplane 0) 365 Personal Injury -
C1 130 Miller Act O 315 Airplane Product Product Liability
0 140 Negotiable Instrument Liability © 367 Health Care/
(1 150 Recovery of Overpayment | (J 320 Assault, Libel & Pharmaceutical
& Enfo' of Judg Sland Personal Injury
0) 151 Medicare Act © 330 Federal Employers’ Product Liability
OD 152 Recovery of Defaulted Liability O 368 Asbestos Personal
Student Loans O 340 Marine Injury Product
(Excludes Veterans) O 345 Marine Product Liability
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY

£1 350 Motor Vehicle
0 355 Motor Vehicle
Product Liability

0 370 Other Fraud
1 371 Truth in Lending
(1 380 Other Personal

of Veteran’s Benefits
D 160 Stockholders’ Suits
(XK 190 Other Contract

  
     

  

      

PTF DEF PIF DEF
Citizen of This State O t &€ 1 Incorporated or Principal Place o4 m4
of Business In This State
Citizen of Another State (K2  O 2 Incorporated and Principal Place Ns 5
of Business In Another State
Citizen or Subject of a GO3 O 3. Foreign Nation 06 06
Foreign Country
Click here for: ions,

   

NKRUPTGY:

C1 422 Appeal 28 USC 158
O 423 Withdrawal
28 USC 157

        

(1 375 False Claims Act

O01 376 Qui Tam (31 USC
3729(a))

0 400 State Reapportionment

© 410 Antitrust

O 430 Banks and Banking

1 450 Commerce

1 460 Deportation

0 470 Racketeer Influenced and
Corrupt Organizations

ee SLABQ ICL " ©) 480 Consumer Credit

0 710 Fair Labor Standards 1 861 HIA (1395ff} 6 490 Cable/Sat TV
Act O) 862 Black Lung (923) 0 850 Securities/Commedities/

0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange

O 625 Dmg Related Seizure
of Property 21 USC 881
O 690 Other

  

PROPERTLY: RIGHT:

0 820 Copyrights

O 830 Patent

O 835 Patent - Abbreviated
New Drug Application

40 Trademark

 

 

 

 

 

1 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI OC 890 Other Statutory Actions
(3 196 Franchise ___ Injury © 385 Property Damag G 740 Railway Labor Act 0 865 RSI (405(g)) O 891 Agricultural Acts
~ 7 362 Personal Injury - Product Liability 0 751 Family and Medical O 893 Environmental Matters

Medical Malpractice
1 440 Other Civil Rights

  
 

    

     

    

JREAL-BROP

j ( PRISONER:P:
©) 250 Land Condemnation

Habeas Corpus:

 

 

  
     

  

Leave Act 0 895 Freedom of Information

  

| 790 Other Labor Litigation CEDERALSTAX SULTS 2.22 Act

CO 870 Taxes (U.S. Plaintiff

 

 

 

 

 

0 791 Employee Retirement & 896 Arbitration
O 220 Foreclosure C1 441 Voting 6) 463 Alien Detainee Income Security Act or Defendant) OF 899 Administrative Procedure
© 230 Rent Lease & Ejectment © 442 Employment © 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
4 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations OC 530 General 0 950 Constitutionality of
0 290 All Other Real Property 445 Amer. w/Disabilities -{ 535 Death Penalty SIMMEIGRA TION State Statutes
Employment Other: 0 462 Naturalization Application
© 446 Amer. w/Disabilities - [0 540 Mandamus & Other |0 465 Other Immigration
Other O 550 Civil Rights Actions
CO 448 Education © 355 Prison Condition
C1 360 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an "X" in One Box Only)
PX! Original 2 Removed from f] 3. Remanded from 0 4 Reinstated or © S Transferred from © 6 Multidistrict 1 8 Multidistrict
. Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Bo not cite jurisdictional statutes unless diversity):

 

VI. CAUSE OF ACTION

Brief description of cause:
Legal Malpractice

 

 

 

 

 

 

 

VIL. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: {Yes No
VIII. RELATED CASE(S)
IF ANY (See instructions): Ge DOCKET NUMBER
DATE / a, | SIGNATU, ATTORNEY OF RD
ilo¢lig Fe
FOR OFFICE USE ONLY . ™
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 2 of 53 PagelD: 2

 

_ ..IN THE UNITED STATES-_DISTRICT.COURT
FOR THE DISTRICT OF NEW JERSEY

 

ROBERT HILL, GREGORY HALL
And ONE PARTICULAR HARBOR,
LLC,

Plaintiffs,
Civil Action No.:
vs.

ZAMBRIO & ASSOCTATES, LLC JURY TRIAL DEMANDED
And LOUIS ZAMBRIO,

Defendants.

 

 

 

COMPLAINT AND DEMAND FOR JURY TRIAL
Plaintiffs, Robert Hill, Gregory Hall and One Particular Harbor, LLC (collectively,

“Plaintiffs”), file this Complaint against Defendants, Zambrio & Associates, LLC and Louis

__Zambrio, (collectively, “Defendants”), and averasfollows:

 

INTRODUCTION
1, This is a legal malpractice claim grounded in both breach of contract and negligence
arising from an attorney’s failure to document a business transaction in accordance with his clients’
express written instructions, and for failing to advise his clients that the documents they were
presented to sign did not correspond to their intention and understanding, all of which resulted in

substantial losses exceeding One Million Dollars ($1,000,000).

 
 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 3 of 53 PagelD: 3

 

PARTIES

 

2. Plaintiff, Robert Hill (“Hill”), is an adult individual and resident of the
Commonwealth of Pennsylvania with an address of 1841 Bayou Grande Blvd NE, St. Petersburg,
Florida 33703.

3, Plaintiff, Gregory Hall (“Hall”), is an adult individual and resident of the State of
South Carolina with an address of 217 Governor Glen Drive, Sunset, SC 29685.

4, Plaintiff, One Particular Harbor, LLC (“OPH”), is a limited liability company
formed and existing under the laws of the State of Delaware with a place of business located at
1841 Bayou Grande Blvd. NE, St. Petersburg, Florida, 33703.

5. Defendant, Louis Zambrio (“Zambrio”), is an attorney licensed to practice law in
the State of New Jersey and, upon information and belief, is the sole member of Defendant,
Zambrio & Associates, LLC (“Z&A”), with a business address of 39 Waldon Road, Fanwood, NJ

07023.

6. Defendant, Z&A, is a law firm and limited liability company organized and

 

existing under the laws of the State of New Jersey, with a principal place of business located at 39

Waldon Road, Fanwood, NJ 07023.

7. At all times material, Zambrio acted on his own behalf and by, through and on
behalf of Z&A.
JURISDICTION AND VENUE

8. This Court has jurisdiction over this action pursuant to 28 U.S.C. §1332 because
Plaintiffs, Hill, Hall and OPH, are citizens of Pennsylvania, South Carolina and Delaware,
respectively, and Defendants are citizens of the State of New Jersey and the matter in controversy

exceeds $75,000, exclusive of interest and cost.

 

 
 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 4 of 53 PagelD: 4

 

YY, Veenue_is_proper_in_this_Court_pursuant-_to_28_U.S.C.§ 1319(b) because-this isthe.

judicial district in which Defendants reside and a substantial part of the events or omissions giving
rise to the claims asserted in this action occurred in this district.
FACTUAL BACKGROUND

10. In August 2014, Hill and Hall invested in a company known as WageSecure, LLC
(“WageSecure”).

11. Inexchange for providing a line of credit of $1,500,000, Hill and Hall each received
a 7.5% membership interest in WageSecure. |

12, Contemporaneous with their initial investment by way of the line of credit, Hall
purchased an additional 2.5% interest from the then majority member of WageSecure, Venture
Quest Capital Partners, LLC a/k/a Venture Quest Partners, LLC (“VQ”), which was owned and
controlled by Aaron Blackman (“Blackman”).

13. In late 2015, Hill and Hall exercised options to each acquire another 7.5% in

exchange for a collective investment of $1,000,000, or $500,000 apiece.

14. By June 2016, the relationship between Hill and Hall, on the one hand, and
Blackman, on the other, soured significantly, and the parties thereafter began to negotiate the terms
by which Hill and Hall would each sell to VQ a significant portion of their respective interests in
WageSecure.

15. VQ was represented by counsel, who prepared drafts of related agreements
outlining the terms of the sale.

16. Hill and Hall in turn hired Zambrio and Z&A to review the drafts and to insure that

they corresponded to their intent and understanding.

 

 
 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 5 of 53 PagelD: 5

 

 

 

17, On-or- about June 30,2016,Blackman, through VQ,-entered-into-an-agreement-with ——+-

‘Hill and Hall, pursuant to which the parties agreed, inter alia, that VQ would purchase from each
of Hill and Hall 10% of their interests in WageSecure (“June 2016 Agreement”).

18. In connection with the June 2016 Agreement, VQ issued to each of Hill and Hall a
promissory note to secure its repurchase obligation (the “Hill/Hall Notes”), which required
monthly payments by VQ commencing in September 2016 and continuing until the purchase price
had been paid in full.

19. VQ failed to make the first payment required under the Hill/Hall Notes in
September 2016.

20. Following VQ’s default, and in order to protect and hopefully preserve their

substantial prior investments in WageSecure, Hill and Hall began discussions with Blackman °

whereby Blackman (through VQ) would relinquish to Hill and Hall all but a small percentage of
his equity interest in WageSecure.

21. On September 26, 2016, Hill emailed Zambrio setting forth the salient terms of the

 

agreement Hill and Hall intended to reach with Blackman. After outlining the financial terms, Hill
noted “[i]f we stop payment or fail to pay the remaining we keep the % we paid for less 10% as a
penalty for not completing the contract.” Hill went on to provide an example and at the conclusion
of the email wrote “[w]e want to be able to walk away at any time.” A true and correct copy of
the September 26, 2016 email is attached as Exhibit “1.”

22. An agreement ultimately was reached in October 2016, pursuant to which Hill
(through OPH) and Hall, collectively, would pay to VQ $15,000 per month plus accrued interest,

beginning on November 1, 2016.

 

 

 
 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 6o0f53PagelD:6 -
|

 

_23,.__For each_$50,000- paid_toward the.$1,000,000_total_purchase.price, Hill (through

OPH) and Hall each were to acquire additional interests in WageSecure. |

24. In the event Hill (through OPH) and Hall decided to acquire the maximum interests, |
a balloon payment of $850,000, plus interest, was due on September 1, 2017. i

25. Upon payment of the full purchase price, the parties agreed that VQ’s interest in
WageSecure would be reduced to fifteen percent (15%).

26. ‘Hill (through OPH) and Hall hired Zambrio and Z&A to prepare written
instruments documenting the proposed transaction.

27. Hill (through OPH) and Hall understood and intended, and so communicated to

Zambrio and Z&A, that they could at any time stop their monthly payments to VQ and forego the

 

- acquisition of further membership interests, in which case Hill (through OPH) and Hall would
retain the membership interests already acquired, less a ten percent (10%) penalty (“10%
Penalty”), and VQ would retain the rest.

28. On October 5 , 2016 at approximately 8:32a.m., Zambrio circulated by email a draft

 

Membership Interest Purchase Agreement (““MIPA”), Secured Promissory Notes (“Notes”) and
Pledge Agreements (“Pledges”) to Hill and Hall. A true and correct copy of the October 5, 2016

email thread is attached as Exhibit “2.”

 

29. | Approximately one hour later, at 9:20a.m., Hill emailed Zambrio, stating, in !
relevant part: “als long as we can exit with just a proportional part of the shares (less 10% penalty)
this works.” See Ex. “2.” |
30. Approximately one hour later, at 10:40a.m., Zambrio wrote to Hill and Hall, in
relevant part, as follows:

The documents read that you keep the interests you pay for (“Acquired
Interests”) less the 10% penalty, however failure to pay will be a default
 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 7 of 53 PagelD: 7

 

__where he can take the remaining interests hack and.do what_he wants with

 

 

them. His attorney will probably not allow it to go any other way. Let me
know you get that from the Pledge Agreement and Purchase Agreement.

See Ex, “2.”
31. Hill responded at 11:22 as follows:
What we want to have happen is:
1M payment for 60% 7
If we only pay 100k we get 6% less 10% for the default or 5.4% net
He gets 54.6.% back
Nothing in regards to the shares we already own.
See Ex. “2.”
32. Hall weighed-in a few minutes later, stating “[p]lease do it.” See Ex. “2.”
33, Later that afternoon, Zambrio circulated to Hill and Hall a revised MIPA, Pledge

Agreement and Promissory Note, which Hall thereafter emailed to Blackman and his counsel. See

Ex, “7?

 

34. Hill and Hall executed and returned to Zambrio the MIPAs, Notes and Pledges
(collectively;-the-“October-2016-Documents”)-on-or-about-October-7;-2016.'—True-and-correct~ vot

copies of the October 2016 Documents are collectively attached as Exhibit “3.”

35, As Hill and Hall later came to learn, the October 2016 Documents contained

multiple errors and omissions, including but not limited to the following:

e¢ The documents incorrectly stated the respective interests of the members as of the

time of the October transaction;

 

VQ, Hill, Hall and Blackman also entered into a Loan Termination Agreement pursuant to which the Hill/Hall Notes
were cancelled,

6
 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 8 of 53 PagelD: 8

 

 

—___#__The_Recitals_in_the.MIPAs_suggested_that_Hill _(through_OPH)_and—Hall_were————_______._

acquiring 28.5% each, while Section 1.1 indicated that they were acquiring 30%
each;
e The Notes suggested that installment payments would begin on October 15, 2017
and continue for the next twenty months, yet the maturity date and balloon payment
due date under the Notes was only eleven months out (September 15, 2017).
See Ex, “2.”
36. Most significantly, the October 2016 Documents did not allow Hill (through OPH)
and Hall to stop making payment at any time, subject only to the 10% Penalty,
37. From November 1, 2016 through April 1, 2017, Hill (through OPH) and Hall
collectively paid to VQ a total $90,000 (ie. $1 5,000/month x six months).
38. In April 2017, Hill and Hall learned that Blackman was engaged in an array of
misconduct detrimental to WageSecure and its members.

39. Hill and Hall instructed Blackman to refrain from continued misconduct but

 

Blackman refused.

40. As Blackman’s refusal to cease his misconduct directly affected Hill’s and Hall’s
membership interests in WageSecure, and in particular the additional membership interests they
were acquiring pursuant to the October 2016 Documents, Hill (through OPH) and Hall, believing
that they were entitled to do so, ceased making payments on their Notes,

41, Hill and Hall further advised Blackman and VQ that they (Hill and Hall) would
take appropriate legal action to protect their and WageSecure’s interests and secure compensation

for all resulting losses.

 

 

 
 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page-9 of 53 PagelD: 9

 

42. Blackman_and_VOQ_took_the_offensive_and_declared_the-October-2016-Notes-and——__

Pledges in default and demanded that Hill and Hall each repay the full balance of their respective
Notes.

43. After conferring with counsel, Hill and Hall for the first time learned that the
October 2016 Documents conferred upon VQ not only the reversionary right to receive the
unacquired interests plus the 10% Penalty in the event of non-payment, but to hold Hill (through
OPH) and Hall liable for the unpaid balance of their Notes as well. See Ex. “2,” compare Section
1 of the MIPAs with Section 5 of the Notes.

44, In other words, Hill and Hall learned that the October 2016 Documents did not
provide for, as Hill and Hall expressly instructed Zambrio, the right to stop payment at any time,
subject only to the 10% Penalty.

45. After several months of hotly contested litigation in both New York and
Pennsylvania, in which Hill (through OPH) and Hall sought to have the MIPA, Notes and Pledges

reformed or, in the alternative, declared null and void, Hill and Hall settled their disputes with

 

Blackman.

46. Pursuant to the terms of the settlement agreement with Blackman, Hill and Hall
agreed to pay Blackman $850,000 and Blackman (through VQ) would retain a 22.5% interest in
WageSecure.

47, Hill, Hall and Blackman further agreed to work together to sell WageSecure and,
upon its sale, Blackman was to receive the first $350,000 of the sale proceeds which Hill and Hall
would otherwise be entitled to, with the remaining sale proceeds to be distributed on a pro-rata

basis based upon respective membership interests.

 

 
 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 10 of 53 PagelD: 10

 

 

served to, inter alia, adjust the amounts payable to Blackman (through VQ) at and following the
sale of WageSecure.

49. As a result of Defendants’ unlawful conduct described herein, Plaintiffs were
damaged by, including but not limited to, the following: 1) having to purchase greater interests in
WageSecure than they otherwise would have and having to do so for a _ price far in excess of the
value of the interests; 2) having to retain and pay counsel to litigate the disputes with Blackman;
3) having to pay Blackman to settle the disputes; and 4) payments to Defendants for legal work
that was substandard and not in accordance with the specific instructions given by Plaintiffs.

COUNT I - Breach of Contract

50. Plaintiffs repeat and re-allege every allegation set forth in the preceding paragraphs
as if set forth at length herein.

51. Defendants agreed to, and did in fact, represent Plaintiffs in connection with the

transactions described herein.

52. Pursuant to the agreement, Defendants agreed to, among other things, diligently
and competently represent Plaintiffs. |

53. Plaintiffs paid Defendants for their services.

54, Defendants’ breached the terms of their agreement with Plaintiffs by failing to draft
the October 2016 Documents such that Plaintiffs would have the right to stop making payment at
any time, subject only to the 10% Penalty, as specifically and expressly instructed by Hill and Hall.

55. Defendants further breached their agreement with Plaintiffs by failing to advise Hill
and Hall that the October 2016 Documents did not allow for Plaintiffs to stop making payment at

any time, as Hill and Hall expressly requested.

Wl, Halland Blackman_have_since_entered into_additionalagreements,-which have ___

 
 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 11 of 53 PagelD: 11

 

 

 

56 As a-direct_and_proximate_resultof Defendants*_breaches, Plaintiffs have and will
continue to sustain damages.

WHEREFORE, Plaintiffs demand judgment against Defendants:

(a) For the return of all payments made by Plaintiffs to Defendants;
(b) For damages suffered by Plaintiffs, including punitive damages;
(c) For interest, attorneys’ fees and costs of suit; and

(d) For such other relief the Court deems just and proper.

COUNT IT - LEGAL MALPRACTICE

57. Plaintiffs repeat and re-allege every allegation set forth in the preceding paragraphs
as if set forth at length herein.

58. | Zambrio is an attorney admitted to practice law in the State of New Jersey.

59. Plaintiffs retained Defendants to perform certain legal services and to represent
their interests with regard to the transactions described herein.

60. At all times, Zambrio held himself out as competent in the relevant areas of law
and capable of representing Plaintiffs in the transactions described herein.

61. Plaintiffs reasonably relied upon Zambrio’s representation that he was skilled and
experienced in the relevant areas of law.

62. | Zambrio was required to exercise the same care as a reasonably competent attorney
licensed to practice in the State of New Jersey.

63. | Zambrio failed to perform his duties and otherwise act in a manner consistent with

that of competent attorneys in New Jersey who possess and exercise legal knowledge, skill and

ability.

10

 
 

- Case 2:19-cv-01009-ES-CLW ._Document 1 Filed 01/24/19 Page 12 of 53 PagelD: 12:

 

64, _ Among other things, Hill and Hall ex: oressly instructed Zambrio to draftthe October
2016 Documents such that Hill (through OPH) and Hall would have the right to stop making !
payments at any time, subject only to the 10% Penalty,

65. | Zambrio, however, failed to draft the October 2016 Documents in accordance with
the express instructions of Hill and Hall.

66. Zambrio further failed to advise Hill and Hall that the October 2016 Documents did
not allow Hill (through OPH) and Hall to stop making payments at any time.

67. The October 2016 Documents also failed to properly account for the parties’
respective ownership interests as of the time the documents were entered into.

68. As a direct and proximate cause of Defendants’ negligence, Plaintiffs have been
and continue to suffer damages as set forth herein. |

WHEREFORE, Plaintiffs demand judgment against Defendants:

 

 

(e) For the return of all payments made by Plaintiffs to Defendants;

(f) For damages suffered by Plaintiffs, including punitive damages; |
(g) - For interest, attorneys’ fees and costs of suit; and

(h) For such other relief the Court deems just and proper.

COUNT Ill - BREACH OF FIDUCIARY DUTY
69. Plaintiffs repeat and re-allege every allegation set forth in the preceding paragraphs

as if set forth at length herein.

70. A relationship of trust and confidence existed between Plaintiffs and Defendants
by virtue of their attorney-client relationship.
71. Defendants owed Plaintiffs fiduciary duties of good faith, fidelity and undivided

loyalty.

11 !

 
 

Case 2:19-cv-01009-ES-CLW Document 1. Filed:01/24/19 Page 13 of 53 PagelD: 13

 

 

72 Defendants knew that Plaintiffs were relying onthem-and that Plaintiffs were ina

 

position of inequality and depended upon Defendants to treat them fairly.

73. Asaresult of the conduct alleged herein, Defendants breached their fiduciary duties
to Plaintiffs.

74. The conduct of Defendants was wrongful, without justification or excuse and
contrary to generally accepted standards of morality.

75. In addition, the acts and omissions of Defendants were committed with actual
malice and/or wanton and willful disregard of Plaintiffs’ rights and, in light of the parties’
relationship, represent unconscionable and unjustifiable conduct.

76. Asa direct and proximate cause of Defendants’ breaches of their fiduciary duties,
Plaintiffs have and will continue to suffer damages.

WHEREFORE, Plaintiffs demand judgment against Defendants:

(a) For the return of all payments made by Plaintiffs to Defendants;

(b) For damages suffered by Plaintiffs, including punitive damages;

 

 

 

(c) For interest, attorneys’ fees and costs of suit; and

(d) For such other relief the Court deems just and proper.

ZARWIN @ BAUM @ DEVITO
KAPLAN @ SCHAER @ Toppy @ P.C.
Attorneys for Plaintiffs

Za Ee

BRENDAN G. LAMANNA, ESQ.
bglamanna@zarwin.com

1818 Market Street, 13" Floor
Philadelphia, PA 19103 _

Ph: (215) 569-2800

Fax: (215) 569-1606

Attorney for Plaintiffs
Date: VE Hl?
| 12

 

 
 

Case 2:19-cv-01009-ES-CLW - Document.1 Filed 01/24/19 Page 14 of 53 PagelD: 14

 

 

 

Brendan G, Lamanna, Esquire is designated as trial counsel for this matter.

Date: //O Y/7

ZARWIN @ BAUM @ DEVITO
KAPLAN @ SCHAER @ Toppy @ P.C.
Attorneys for Plaintiffs

BRENDAN G. LAMANNA, ESQ.
bglamanna@zarwin.com

1818 Market Street, 13" Floor
Philadelphia, PA 19103

Ph: (215) 569-2800

Fax: (215) 569-1606

Attorney for Plaintiffs

DEMAND FOR TRIAL BY JURY

Plaintiffs respectfully request a trial by jury on all issues in the within action.

Date: 29M 7

13

ZARWIN © BAUM @ DEVITO
KAPLAN @ SCHAER @ Toppy @ P.C.
Attorneys for Plaintiffs

 

BRENDAN G, LAMANNA, ESQ.
bglamanna@zarwin.com

1818 Market Street, 13 Floor
Philadelphia, PA 19103

Ph: (215) 569-2800

Fax: (215) 569-1606

Attorney for Plaintiffs

 

 
Case 2:19-cv-01009-ES-CLW Document1 Filed.01/24/19 Page 15 of 53 PagelD: 15 -

 

 

 

Exhibit “1”

 

 
——From: Loui

 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 16 of 53 PagelD: 16

Anthony Reynolds

   

 

 

 

     

 

 

ambrio-<louis@zambriolaw-com
Sent: Wednesday, September 28, 2016 5:03 PM
To: Robert Hill - Blackmoor
Ce: Greg S. Hall
Subject: Re: Aaron - Details
Hi,

Which state is Aaron employed in and is his attorney the same guy we worked "with" recently that was so difficult?
Regards,
Louis
On Sep 26, 2016 2:22 PM, "Robert Hill - Blackmoor" <rhill@blackmooragency.com> wrote:
What we propose to Aaron is that we agree amend ownership to:
| Greg Hail 42.5%
. Bob Hill 40.0%
~ Aaron Blackman 12.5%
- Board Members 5.0%

. The-agreement-his-ownership from-the-current-position-to-12.5% is-being-purchased for $1,000;000-(-approx; 60%-of- -
_ the company)

- For every $100,000 we pay him we get approximately 6% of the company
We have a payment plan of $15,000 a month for 20 months.
; After which time we pay a lump sum of $700,000.

If we stop payment or fail to pay the remaining we keep the % we paid for less 10% as a penalty for not completing the
contract.

. For example:

. 15 months are paid then stopped.

: Total amount paid $225,000 225,000/100,000 x 5%= 11.25% less 10% penalty = 10.125%
: 2 provisions needed:

~ 1.We are not responsible for anything he has done or liable for anything he has spent without prior approval from Hill

and Hall
1

 

 
 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 17 of 53 PagelD: 17

_ 2. We want to be able to walk away at any time.

Robert B. Hill, CPCU

 

 

; Partner- Chief Underwriting Officer
Blackmoor General Insurance Agency
_ 747 Dresher Road, Suite 100
Horsham, PA 19044

267.495.2333 (office)

484.213.3949 (cell)

From: Louis Zambrio [mailto:|ouis@zambriolaw.com]
Sent: Saturday, September 24, 2016 1:11 PM

_ To: gschildhorn@eckertseamans.com; Greg S. Hall <greg.hall1@comcast.net>; Robert Hill
<rhill@signatureconsultingsolutions.com>; Robert Hill - Blackmoor <rhill@blackmooragency.com>

Subject: Miles Exercise of Conversion

 

 
 

Case 2:19-cv-01009-ES-CLW. Document 1 Filed 01/24/19 Page 18 of 53 PagelD: 18

 

 

 

Exhibit “2”

 
 

- Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 19 of 53 PagelD: 19

Brendan G. Lamanna

 

 

 

~—-From: EouisZambrio~<Touis-zambrio@hotmail.com>
Sent: Wednesday, August 16, 2017 4:07 PM
To: Brendan G. Lamanna
Subject: Fw: Aaron's Dcoumentation

Another email.

 

From: Robert Hill - Blackmoor <rhill@blackmooragency.com>
Sent: Wednesday, October 5, 2016 3:38 PM

To: Louis Zambrio; Greg-

Ce: Robert Hill

Subject: RE: Aaron's Dcoumentation

Works for me...

Robert B. Hill, CPCU

Partner- Chief Underwriting Officer
Blackmoor General Insurance Agency
747 Dresher-Road; Suite-100 -

Horsham, PA 19044

 

267.495.2333 (office)

484.213.3949 (cell)

From: Louis Zambrio [mailto:louis_zambrio@hotmail.com]

Sent: Wednesday, October 05, 2016 3:09 PM

To: Greg- <greg.halll@comcast.net>; Robert Hill - Blackmoor <rhill@blackmooragency.com>
Cc: Robert Hill <rhill@signatureconsultingsolutions.com>

Subject: Re: Aaron's Dcoumentation

Attached are the revised documents. Section 7 of the Membership Interest Purchase Agreement states
that Blackman releases Buyer (Hill and Hall) from all liabilities incurred prior to the execution the agreement |
that were incurred as a member, consultant, employee or whatever.

1
 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 20 of 53 PagelD: 20

Let me know if you have any questions.

 

 

 

“Regards,
Louis

 

 

From: Greg- <greg.halil @comcast.net>
Sent: Wednesday, October 5, 2016 11:26 AM

To: Robert Hill - Blackmoor
Ce: Louis Zambrio; Robert Hili
Subject: Re: Aaron's Dcoumentation

Ok please do it

Sent from my iPhone

 

On Oct 5, 2016, at 11:22 AM, Robert Hill - Blackmoor <rhill@blackmooragency.com> wrote

What we want to have happen is:

1M payment for 60%

If we only pay 100k we get 6% less 10% for the default or 5.4% net

 

He gets the 54.6% back

 

Nothing in regards to the shares we already own.

Robert B. Hill, CPCU
Partner- Chief Underwriting Officer
Blackmoor General Insurance Agency

747 Dresher Road, Suite 100

 

Horsham, PA 19044
 

Case 2:19-cv-01009-ES-CLW. Document 1 Filed 01/24/19 Page 21 of 53 PagelD: 21
267.495.2333 (office)

484.213.3949 (cell)

tre

 

From: Louis Zambrio [mailto:louis_zambrio@hotmail.com]

Sent: Wednesday, October 05, 2016 10:40 AM

To: Greg S. Hall <greg.halll1@comcast.net>; Robert Hill - Blackmoor <rhill@blackmooragency.com>;
Robert Hill <rhili@signatureconsultingsolutions.com>

Subject: Re: Aaron's Dcoumentation

Hi,

The documents read that you keep the interests you pay for ("Acquired Interests") less the 10%
penalty, however failure to pay will be a default where he can take the remaining interests back
and do what he wants with them. His attorney will probably not allow it to go any other

way. Let me know you get that from the Pledge Agreement and Purchase Agreement.

| will put together a letter for the default on payments.

Regards,
Louis

 

From: Greg S. Hall <greg.hall1 @comcast.net>

Sent: Wednesday, October 5, 2016 9:31 AM

To: Robert Hill - Blackmoor; Louis Zambrio; Robert Hill
Subject: Re: Aaron's Dcoumentation

sure

Greg S. Hall

President

scs

747 Dresher Road, Suite 100

Horsham, PA 19044

 

 
 

- Case 2:19-cv-01009-ES-CLW Document 1: Filed 01/24/19. Page 22 of 53 PagelD: 22-

 

(c) 678-777-7138

Greg. hall1 @comcast.net

 

Date: Wednesday, October 5, 2016 at 9:26 AM
To: Louis Zambrio <louis_zambrio@hotmail.com>, "Greg S. Hall" <greg.halll1@comcast.net>, Bob Hill

<rhill@signatureconsultingsolutions.com>

Subject: RE: Aaron's Dcoumentation

As long as if we default we can exit with just a proportional part of the shares { less 10% penalty) this
works.

i would also like you to prepare a short letter telling Aaron that he is in DEFLALT of the last agreement
and currently owes us September and October payments.

Advise him that the shares will revert back to us if no payment in made within10 business days.
Ok Greg?

Robert B. Hill,CPCU

Partner- Chief Underwriting Officer
Blackmoor General Insurance Agency
747 Dresher Road, Suite 100
Horsham, PA 19044

267.495.2333 (office)

484.213.3949 (cell)

Sent: Wednesday, October 05, 2016 8:32 AM
To: Greg S. Hall <greg.hall1@comcast.net>; Robert Hill - Blackmoor <rhill@blackmooragency.com>;

4

 

 
 

-Case 2:19-cv-01009-ES-CLW: Document 1 Filed 01/24/19. Page 23 of 53 PagelD: 23

Robert Hill <rhill@signatureconsultingsolutions.com>
Subject: Aaron's Dcoumentation

 

 

Hi Guys,

Attached is a Membership Interest Purchase Agreement, Promissory Note and Pledge
Agreement with respect to the purchase of 30% of the membership interests in WageSecure for
Bob. This is just the forms for Bob. The same set of documents will be duplicated for Greg once
we finalize these documents. The one thing | need is an interest rate for the promissory note.

After you review, let me know if you have any questions or comments.

Regards,
Louis

 
 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 24 of 53 PagelD: 24

 

 

 

Exhibit “3”

en ii tte te
,

_ Case 2:19-cv-01009-ES-CLW Document 1 Filed 01/24/19 Page 25 of 53 PagelD: 25

 

 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

This Membership Interest Purchase Agreement (this “Agreement”) is made as of the
Ist day of October, 2016 by and between Greg Hall (“Buyer”) and Venture Quest Partners, LLC

(“Seller”).
RECITALS:

WHEREAS, Seller is the owner of 72.5% of the membership interests (“Interests”) in.

WageSecure, LLC, a Delaware limited liability company (the “Company”); and

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from Seller,
28.5% of the Interests in the Company upon the terms and conditions provided herein.

NOW, THEREFORE, the parties hereto agree as follows:
1. Purchase and Sale. '

1.1 Pursuant to the terms and conditions of this Agreement, Seller hereby agrees
to sell and transfer to Buyer and Buyer hereby agrees to purchase from Seller, thirty percent
(30%) of the Interests in the Company. The new equity ownership for the Company is set
forth on Exhibit C as the Amended and Restated Exhibit A to the Operating Agreement.

1.2 The total purchase price for the Interests to be paid by the Buyer to the Seller
shall be five hundred thousand dollars ($500,000) ($50,000 per 3% percent of the Interests)
(the "Purchase Price’). For each 3% of the Company paid for by Buyer (“Acquired

 

~~thterests”), such Acquired Interests will no longer subject tothe Pledge Agreement-(as

defined below), except as otherwise set forth therein.

1.3 The Purchase Price shall be paid by delivery of a promissory note (the
“Note”) from the Buyer in the form of Exhibit A attached hereto, in the total principal
amount of the Purchase Price, payable in regular monthly payments of principal and interest,
commencing on October 15, 2016 with a balloon payment of the amount then remaining
payable on September 15, 2017, which will be secured by the Interests, other than the
Acquired Interests, pursuant to a pledge agreement (the “Pledge Agreement”), in the form of
which is attached hereto as Exhibit B.

2, Seller’s Representations. Seller represents and warrants to Buyer that:

3.1 Subject to the terms and conditions of the Operating Agreement (as defined in
Section 5 below), Seller owns good and marketable title to the Interests, free and clear of all
security interests, pledges, liens and encumbrances, The Interests shall be transferred and
delivered to Buyer free and clear of all security interests, pledges, liens and encumbrances,

subject to the terms and conditions of the Operating Agreément.

 

 

 

 

 
 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 26 of 53 PagelD: 26

s

 

 

 

3.2 Seller has all hecessary power and authority to sell, transfer and deliver the .
Interests to Buyer and to enter into this Agreement and perform its obligations under this
Agreement, subject to the terms and conditions of the Operating Agreement, Seller is the lawful
record and beneficial owner of all of the Interests.

3.3 The execution and delivery of this Agreement, nor the consummation of the
iransactions contemplated by this Agreement, conflicts with, will result in.a breach of, or
constitutes a default under (upon the giving of notice or lapse of time or both) any agreement,
contract, lease, license, instrument or other arrangement to which Seller is a party or by which
Seller is bound or to which the Interests are subject other than the Operating Agreement

3.4 The execution, delivery and performance by the Seller of this Agreement will not
conflict with or result in the breach of or constitute a default under any other agreement of
instrument to which the Company is a part of which it or its property may be bound, or result in
the creation of any lien thereunder

3.5 This Agreement has been duly authorized, executed and delivered by the Seller.

4, Buyer’s Representations, Buyer represents and warrants to Seller that:

4.1 Buyer has afl necessary power and authority to enter to acquire the Interests, pay
the Purchase Price and enter into this Agreement and perform its obligations under this

Agreement.

4,2. The execution and delivery of this Agreement, nor the consummation of the
transactions contemplated by this Agreement, conflicts with, will result in a breach of, or
constitutes a default under (upon the giving of notice or lapse of time or both) any agreement,
contract, lease, license, instrument or other arrangement to which Buyer i is @ party or by which

ee ~————Buyer i is-bound: -

4.3. This Agreement has been duly authorized, executed and delivered by the Seller,

5, Acknowledgement of Operating Agreement. Buyer and Seller agree and

acknowledge that the sale, transfer and assignment of the Interests by Seller to Buyer is subject
to the terms and conditions of the Company’s Amended and Restated Operating Agreement (the
“Operating Agreement”), including without limitation, the approval of the Company’s members.

6. Further Assurances.

6.1. By Seller. Seller wilt do, execute, acknowledge and deliver, or shall cause to be
done, executed, acknowledged and delivered all such further acts, conveyances and assurances
the Buyer may reasonably require for accomplishment of the purposes of this Agreement.

6.2, ByBuyer. The Buyer will do, execute, acknowledge and deliver, or shall cause
to be done, executed, acknowledged and delivered, all such further acts, conveyances and
assurances as Seller may reasonably require for accomplishment of the purposes of this

Agreement.

 

 

 

 
 

- Case 2:19-cv-01009-ES-CLW . Document1 Filed 01/24/19 Page 27 of 53 PagelD: 27. -

 

 

 

7. ~ Seller Release, Effective as of the date hereof, Seller and Aaron Blackman, does
for himself, itself and their respective affiliates, heirs, beneficiaries, successors and assigns, if
and y, releases and absolutely forever discharges Buyer and his affiliates and agents (each, a
“released party”) from and against all Released Matters, “Released Matters” means any and all
claims, demands, damages, debts, liabilities, obligations, costs, expenses (including attorneys’
and accountants’ fees and expenses), actions and causes of action of any nature whatsoever,
whether based on common law or on any federal or state statute, rule, regulation, or other law or
right of action, foreseen or unforeseen, matured or unmatured, known or unknown, accrued or
not accrued, suspected or unsuspected, fixed or contingent, raised or not raised (regardless of
whether such claim could be raised), and whether or not concealed or hidden, that Seller now
has, or at any time previously had, or shall or may have in the future, acting as a member, officer,
contractor, consultant or employee of the Company, arising by virtue of or in any matter related

to any actions or inactions with respect to the Company or Buyer or its affairs, with respect to the
Company or Buyer on or before the date hereof.

8, Miscellaneous,

8.1 The validity, construction, enforcement and effect of this Agreement shall be
governed exclusively by the internal laws of the Commonwealth of Pennsylvania, without regard

to its conflicts of laws provisions.

8.2 This Agreement may not be amended or modified except by a writing signed by
both parties hereto.

8.3 The headings of the several sections in this Agreement are inserted for
convenience only and are not intended to be part of or to affect the meaning or r interpretation of

this Agreement,

oo _____8.4 This Agreement constitutes the entire agreement, together with the Exhibits, of Scns cunneanersnnninne
the parties with respect to the subject matter hereof and supersedes all prior oral or written
agreements pertaining thereto.

8.5 This Agreement may be executed in one or more counterparts, including by
signature pages delivered in electronic format, each of which shall be deemed an original, but all

of which together shall constitute one and the same instrument.

8.6 The terms of this Agreement shall be binding on, and inure to the benefit of, the
parties hereto and their respective successors and assigns,

[Remainder of Page Intentionally Left Blank]

3-

 

 

 

 
 

Case 2:19-cv-01009-ES-CLW:. Document 1 Filed:01/24/19 Page 28 of 53 PagelD: 28

 

 

 

IN WITNESS WHEREOE, the parties hereto have executed this Agreement as of the date
first above written.

BUYER: |

 

 

SELLER:
Venture Quest Partners, LLC

By:
Name:
Title:

 

 

 

 

 

 
 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 . Page 29-of 53 PagelD:.29

 

 

 

EXHIBIT A

Form of Promissory Note

 

 

 

 
 

- - Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19. Page 30 of 53-PagelD: 30

 

 

 

EXHIBIT B

Form of Pledge Agreement

 

 

 

 
 

roe

Case 2:19-cv-01009-ES-CLW: Document 1 Filed 01/24/19 Page 31 of 53 PagelD: 31 -— -

 

 

 

EXHIBIT C

Amended and Restated
Exhibit A
to the
WageSeciire Operating Agreement

Ownership

 

Members Percentage
OPH 41.25%
Greg Hall 43.75%
Bob Deutsch 2.0%
Dean O'Hare 1.0%
Martin Becker 2.0%
10.0%

Venture Quest

-4.

 

 

 

 

 
 

a

Case 2:19-cv-01009-ES-CLW:. Document 1 Filed 01/24/19 Page 32 of 53 PagelD: 32.

 

 

 

SECURED PROMISSORY NOTE

$500,000.00 October 1, 2016
, Pennsylvania

FOR VALUE RECEIVED, the undersigned, Greg Hall, and his successors and assigns (the “Debtor”},
promises to pay to the order of Venture Quest Partner, LLC and its successors and permitted assigns
(the “Holder”), the principal sum of Five Hundred Thousand Dollars ($500,000.00) (the “Principal
Sum”), together with interest from the date hereof on the balance of this note (this “Note), Interest shall
be at the rate set at five percent (5%). This Note is issued pursuant to the terms and conditions of that
certain Membership Interest Purchase Agreement, dated as of the date hereof, by and among the Debtor
and Holder (“Purchase Agreement”), Capitalized terms used herein and not otherwise defined herein
shall have the meaning ascribed to them in the Purchase Agreement.

Section 1, PAYMENT,

(a) Payment. The Obligor shall pay the holder fifteen thousand dollars ($15,000) in principal
amount plus alf accrued interest to date on the first day of each month commencing October 15, 2016 for
the next twenty (20) consecutive months, and a final payment of all remaining outstanding principal of
Three Hundred Fifty Thousand Dollars ($350,000.00) plus any remaining accrued and unpaid interest on
September 15, 2017 (the “Maturity Date”), Any payment of the Principal Sum and Interest on any
payment date shall be made payable to the Holder at the Holder's address set forth in Section 14.

(b) Payment on Non-Business Days. Whenever any payment to be made shall be due on a
Saturday, Sunday or a public holiday under the laws of the Commonwealth of Pennsylvania, such
payment shall be duc on the next succeeding business day.

Section 2, DEFAULT RATE, Upon acceleration or maturity of this Note, Interest on the

. -——-unpaid-Principal-Sum-shall_accrue-at-an-annual-rate-of_five-(5%)-percent-above-the-interest-rate-then... ——..—..-}.

currently in effect or, if such rate of interest exceeds thet which may be collected under applicable law,
then at the maximum rate of interest, if any, which may be collected from the Debtor under applicable
law, This interest rate shall survive the entry of any judgment relating to this Note. Notwithstanding the
foregoing, the Default Rate shall not apply unless and until the Debtor receives notice from the Holder
that a payment is late and the Debtor fails to cure such late payment within ten (10) days.

Section 3, PREPAYMENTS, The Principal Sum of this Note may be prepaid, in whole or in
part, without penalty and without the prior consent of the Holder at any time in writing to the Holder by

the Debtor.

Section 4, SECURITY. This Note is secured by the membership interests in WageSecure LLC
being purchased by Debtor pursuant to the Purchase Agreement, subject to the terms and conditions of a
Pledge Agreement to be executed simultaneously with this Note (“Pledge Agreement”).

Section 5. DEFAULT; REMEDIES.

(a) The Debtor shall be in default under this Note upon the happening of any condition or event
set forth below (each, an “Event of Default”):

 

 

 
 

Case 2:19-cv-01009-ES-CLW. Document 1 Filed 01/24/19 . Page-33 of 53 PagelD: 33

 

 

 

(i) the Debtor’s failure to pay any payment of principal or interest after notice to the
Debtor from the Holder of such late payment is due and the Debtor's failure to pay same within ten (10)
days of such notice;

(ii) default by the Debtor in the punctual performance of any other material obligation,
covenant, term or provision contained in this Note, and such default shall continue unremedied for a
period of twenty (20) days or more following written notice of default by the Holder to the Debtor,
provided, however, in the event such default cannot be cured within the said twenty (20) day period, the
Debtor shall not be in default if it commences curing within the said twenty (20) day period and diligently
pursues curing thereafter;

(iii) the Debtor’s material breach of the Purchase Agreement, which breach shall remain
uncured for a period of ten (10) days following written notice of such breach by the Holder, provided,
however, in the event such default cannot be cured within the said twenty (20) day period, the Debtor
shall not be in default if it commences curing within the said twenty (20) day period and diligently
pursues curing thereafter; or

(iv) the Debtor’s breach of any of the material terms and covenants contained in Pledge
Agreement, which remains uncured after any applicable cure period.

(b) The entire unpaid Principal Sum and any accumulated and unpaid Interest of this Note shall
immediately be duc and payable at the option of the Holder upon the occurrence of any one or more of the -
Events of Default.

Section 6, CUMULATIVE RIGHTS. No delay on the part of the Holder in the exercise of any
power or right under this Note or under any other instrument executed pursuant to this Note shall operate
as a waiver of any such power or right, nor shall a single or partial exercise of any power or right preclude
other or further exercise of such power or right or the exercise of any other power or right.

.._.___Section_7.. WATVER,_The_Debtor.-waives_demand,_presentment,_protest,_notics_of dishonor, 0...

notice of nonpayment, notice of intention to accelerate or notice of acceleration other than notice of
default pursuant to Section 5(a), notice of protest and any and all lack of diligence or delay in collection
or the filing of suit on this Note which may occur, and agree to all extensions and partial payments, before
or after maturity, without prejudice to the holder of this Nots.

Section 8. ATTORNEYS’ FEES AND COSTS. In the event that this Note is collected, in
whole or in part, through suit, arbitration, mediation, or other legal proceeding of any nature, then and in
any such case there shall be added to the unpaid principal amount of this Note all reasonable costs and
expenses of collection, including, without limitation, reasonable attorney’s fees.

with the internal laws of the Commonwealth of "pony lvanin without giving effect to its conflicts of law
provision, ;

Section 10, HEADINGS, The headings and captions used in this Note are used for convenience
only and are not to be considered in construing or interpreting this Note. All references in this Note to
sections, paragraphs, exhibits, and schedules shall, unless otherwise provided, refer to sections and
paragraphs of this Note and exhibits and schedules attached to this Note, all of which exhibits and
schedules are incorporated in this Note by this reference,

 

 

 

 
 

Case 2:19-cy-01009-ES-CLW Document 1 Filed 01/24/19 Page 34 of 53 PagelD: 34 -

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Note on and as of the date first
above written,

Hall

 

 

 

 

 

 

 

 
 

Case 2:19-cv-01009-ES-CLW Document 1 Filed 01/24/19. Page 35 of 53 PagelD: 35

 

 

 

 

PLEDGE AGREEMENT

This Pledge Agreement (this "Agreement") is made as of this 1st day of October, 2016, by
and between Greg Hal ("Pledgor’) and Venture Quest Partners, LLC (the "Pledgee*).

WHEREAS, Pledgor and Pledgee have entered into a Membership Interest Purchase
Agreement of even date herewith, in which Pledgee has agreed to sell part of its membership
interests equal to 28.5% (the “Interest”) in WageSecure LLC (the “Company”) (“Purchase
Agreement”) to Pledgor; and

; WHEREAS, in connection with the Purchase Agreement, Pledgor has entered into a
Secured Promissory Note of even date herewith (the “Note”) pursuant to which the Pledgor desires
to pledge the Interests as collateral to secure the payment of Pledgor’s obligations under the Note,

NOW, THEREFORE, in consideration of the mutual promises and covenants hereinafter
set forth, the parties hereto agree as follows:

1, Pledge. Pledgor does, for himself, his heirs, executors, administrators and assigns, grant
a security interest to Pledgee and pledge the Interest as security for the repayment of the Note;
provided, however, that any Interests paid for by Pledgor in accordance with the Purchase
Agreement and the Note shall no longer be considered pledged security Interests under this
Agreement (“Acquired Interests”), However, in the Event of Default (as defined below), ten
percent (10%) of the Acquired Interests shall be converted back into Interests, subject to the terms
and conditions of this Agreement. Pledgor appoints the Pledgee as his attorney-in-fact to arrange
for the transfer of the Interests on the books of the Company in the Event of Default (as defined

below), after any applicable cure period,

 

 

2. Beneficial Ownership: Disttibutions. “During the tenn “of “this Apreement;—all--—

distributions paid with respect to the Interests shall be applied to the unpaid principal balance on the

- Note; provided that Pledgor may receive such payments sufficient to pay income taxes payable by

Pledgor, if any, Pledgor shall be deemed to be the record and beneficial owner of the Interests for
all other purposes.

3. Voting Rights. So long as no Event of Default or event which, with the giving of notice
or the lapse of time, or both, would become an Event of Default shall have occurred and be
continuing, Pledgor shall be entitled to exercise or refrain from exercising any and all voting and
other consensual rights pertaining to the Interests or any part thereof for any purpose not
inconsistent with the terms of this Agreement or any of the Note; provided, however, that Pledgor
shall, as a member, not exercise or refrain from exercising any such right if, in Pledgee’s reasonable
judgment, such action would have a material adverse effect on the value of the Interests or any part
thereof, and, provided, further, that Pledgor shall give Pledgee at least three (3) business days’
written notice of the manner in which Pledgor intends to exercise, or the reasons for refraining from
exercising, any such right, if such voting or other consensual rights, if so exercised, may materially
affect the value of the Interests,

 

 

 

 
 

Case 2:19-cv-01009-ES-CLW. Document.1_ Filed 01/24/19... Page 36 of 53 PagelD: 36 --

 

 

4. Adjustments, In the event that, during the term of this Agreement, any reclassification,
readjustment, or other change is declared or made in the capital structure of the Company, all new,
substituted, and other additional securities, issued in respect of the Interests by reason of any such,
change shall be substituted therefor under this Agreement.

5. Payment of Note. Upon payment of all amounts owed to Pledgee under the Note or
payment of the Acquired Interests, this Agreement shall terminate for all purposes and in all

respects with to the Interests or Acquired Interests, respectively.

6. Default, The occurrence of any of the following events shall constitute an event of
default ("Evént of Default") (after any applicable cure period) (i) failure to make a payment
obligation under the terms of the Note or (ii) breach under the terms of the Note.

7, Remedies Upon an Event of Default. (a) Pledgee may exercise, in respect of the
Interests (other than with respect to the Acquired Interests), in addition the rights in the remaining
Interests not paid for by Pledgor, and in addition to other rights and remedies provided for herein or
otherwise available to Pledgee at law or in equity, all of the rights and remedies of a secured party
on default under the Uniform Commercial Code in effect in the Commonwealth of Pennsylvania at
that time (the “Code”) (whether or not the Code applies to the affected Interests), and may also,
without notice except as specified below, sell the remaining part of Interests or any part thereof in
one or more patcels at public or private sale, at any exchange, broker’s board or at any of Pledgee’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such other terms as Pledgee
may deem commercially reasonable, Pledgor agrees thai, to the extent notice of sale shall be
required by law, at least ten (10) days’ notice to Pledgor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable notification. Pledgee
shall not be obligated to make any sale of Interests regardless of notice of sale having been given.
Pledgee may adjourn any public or private sale from time to time by announcement at the time and

Place fixed therefor, and such sale may, without further notice, be made at the time and place to

which it was so adjourned.

(b) Any cash held by Pledgee as Interests and all cash proceeds received by Pledgee in
respect of any sale of, collection from, or other realization upon all received or any part of the

_ Interests may, in the sole discretion of Pledgee, be held by Pledgee as collateral for, and/or then or at

any time thereafter be applied (after payment of any amounts payable to Pledgee) in whole or in part
by Pledgee against, all or any part of the amount due under Note in such order as Pledgee shall
elect, Any surplus of such cash or cash proceeds held by Pledgee and remaining after payment in
full of the remaining amount due under the Note shall be paid over to Pledgor or to whomsoever
may be lawfully entitled to receive such surplus. ;

8 Governing Law; Jurisdiction. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to its conflict of

laws principles.

9, Binding Effect. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective heirs, successors and assigns.

 

 

 

 
 

Case 2:19-cv-01009-ES-CLW. Document 1 Filed 01/24/19- Page 37 of 53 PagelD: 37

 

 

 

10, Invalidity, The invalidity or unenforceability of any provisions of this Agreement shall
not affect the validity or enforceability of the remaining provisions, which shall remain in full force
and effect.

11, Notices, Any notice, election, demand, request or other document or communication
required or permitted under this Agreement shall be in writing and shall:be deemed sufficiently
given only if delivered in person or sent by certified or registered mail, postage prepaid, return
receipt requested, addressed to Pledgee or Pledgor, as the case may be, as follows:

If to Pledgor: |

If to Pledgee:

12, Amendments, Etc. No amendment or waiver of any provision of this Agreement, and
no consent to any departure by Pledgor therefrom, shail in any event be effective unless the same
shall be in writing and signed by Pledgee, and then such waiver or consent shall be effective only in
------the specific instance and-for the specific purpose for which given;

 

 

13. Headings. The headings used herein are for convenience of reference only and
shall not define or limit any of the terms or provisions hereof.

14. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings between the parties hereto relating to the subject matter hereof.

1S, Counterparts, This Agreement may be executed by the parties hereto in separate

counterparts, each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute but one and the same instrument.

{Remainder of Page Intentionally Left Blank]

 

 

 
 

Case 2:19-cv-01009-ES-CLW Document 1 Filed 01/24/19 Page 38 of 53 PagelD: 38 -

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

PLEDGEE
Venture Quest Partners, LLC

By:
Name:
Title:

 

PLEDGOR

[i

Greg Ha’

 

 

 

 
 

Case 2:19-cv-01009-ES-CLW . Document 1 Filed 01/24/19 Page 39 of 53 PagelD: 39

 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

This Membership Interest Purchase Agreement (this “Agreement”) is made as of the
15th day of October, 2016 by and between OPH, LLC (“Buyer”) and Venture Quest Partners,
LLC (“Seller”).

WHEREAS, Seller is the owner of 72.5% of the membership interests (“Interests”) in
WageSecure, LLC, a Delaware limited lability company (the “Company”); and

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from Seller,
28.5% of the Interests in the Company upon the terms and conditions provided herein,

NOW, THEREFORE, the parties hereto agree as follows:
I. Purchase and Sale.

1.1 Pursuant to the terms and conditions of this Agreement, Seller hereby agrees
to sell and transfer to Buyer and Buyer hereby agrees to purchase from Seller, thirty percent
(30%) of the Interests in the Company. The new equity ownership for the Company is set
forth on Exhibit C as the Amended and Restated Exhibit A to the Operating Agreement.

1.2. The total purchase price for the Interests to be paid by the Buyer to the Seller
shall be five hundred thousand dollars ($500,000) ($50,000 per 3% percent of the Interests)
(the "Purchase Price"), For each 3% of the Company paid for by Buyer (“Acquired
_____Interests””),_such_Acquired_Interests_will_no_longer_subject_to_the Pledge Agreement_(as_
defined below), except as otherwise set forth therein.

1.3 The Purchase Price shall be paid by delivery of a promissory note (the
“Note”) from the Buyer in the form of Exhibit A attached hereto, in the total principal
amount of the Purchase Price, payable in regular monthly payments of principal and interest,
commencing on November 1, 2016 with a balloon payment of the amount then remaining
payable on September 1, 2017, which will be secured by the Interests, other than the
Acquired Interests, pursuant to a pledge agreement (the “Pledge Agreement”), in the form of
which is attached hereto as Exhibit B.

2. Seller’s Representations. Seiler represents and warrants to Buyer that:

3.1 Subject to the terms and conditions of the Operating Agreement (as defined in
Section 5 below), Seller owns good and marketable title to the Interests, free and clear of all
security interests, pledges, liens and encumbrances. The Interests shall be transferred and
delivered to Buyer free and clear of all security interests, pledges, liens and encumbrances,
subject to the terms and conditions of the Operating Agreement.

 

 
Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 -Page 40:-of 53: PagelD: 40°

 

 

3.2 Seller has all necessary power and authority to sell, transfer and deliver the
Interests to Buyer and to enter into this Agreement and perform its obligations under this
Agreement, subject to the terms and conditions of the Operating Agreement. Seller is the lawful
record and beneficial owner of all of the Interests.

3.3. The execution and delivery of this Agreement, nor the consummation of the
transactions contemplated by this Agreement, conflicts with, will result in a breach of, or

constitutes a default under (upon the giving of notice or lapse of time or both) any agreement, —

contract, lease, license, instrament or other arrangement to which Seller is a party or by which
F to Which the Interests are subject olier than perating Aprecmen

3.4 The exeoution, delivery and performance by the Seller of this Agreement will not
conflict with or result in the breach of or constitute a default under any other agreement or
instrument to which the Company is a part of which it or its property may be bound, or result in
the creation of any lien thereunder

3.5 This Agreement has been duly authorized, executed and delivered by the Seller.

4, Buyer’s Representations, Buyer represents and warrants to Seller that:

4.1 Buyer has all necessary power and authority to enter to acquire the Interests, pay
the Purchase Price and enter into this Agreement and perform its obligations under this
Agreement.

4.2 The execution and delivery of this Agreement, nor the consummation of the
transactions contemplated by this Agreement, conflicts with, will result in a breach of, or
constitutes a default under (upon the giving of notice or lapse of time or both) any agreement,
contract, lease, license, instrument or other arrangement to which Buyer is a party or by which
Buyer is bound,

4.3 This Agreement has been duly authorized, executed and delivered by the Seller.

5. Acknowledgement of Operating Agreement. Buyer and Seller agree and

acknowledge that the sale, transfer and assignment of the Interests by Seller to Buyer is subject
to the terms and conditions of the Company’s Amended and Restated Operating Agreement (the
“Operating Agreement”), including without limitation, the approval of the Company’s members,

6. Further Assurances,

6.1, By Seller. Seller will do, execute, acknowledge and deliver, or shall cause to be
done, executed, acknowledged and delivered all such further acts, conveyances and assurances
the Buyer may reasonably require for accomplishment of the purposes of this Agreement.

6.2. By Buyer, The Buyer will do, execute, acknowledge and deliver, or shall cause
to be done, executed, acknowledged and delivered, all such further acts, conveyances and
assurances as Seller may reasonably require for accomplishment of the purposes of this

Agreement.

-2-

 

 
 

Case 2:19-cv-01009-ES-CLW:. Document 1 - Filed:01/24/19 Page 41-of 53 PagelD: 41

 

 

7. Seller Release. Effective as of the date hereof, Seller and Aaron Blackman, does
for himself, itself and their respective affiliates, heirs, beneficiaries, successors and assigns, if
and y, releases and absolutely forever discharges Buyer and his affiliates and agents (each, a
“released party”) from and against all Released Matters. “Released Matters” means any and all
claims, demands, damages, debts, liabilities, obligations, costs, expenses (including attorneys’
and accountants’ fees and expenses), actions and causes of action of any nature whatsoever,
whether based on common law or on any federal or state statute, rule, regulation, or other law or

right of action, foreseen or unforeseen, matured or unmatured, known or unknown, accrued or

not accrued, suspected or unsuspected, fixed or contingent, raised or not raised (regardless of
whether such claim could be raised), and whether or not concealed or hidden, that Seller now
has, or at any time previously had, or shall or may have in the future, acting as a member, officer,
contractor, consultant or employee of the Company, arising by virtue of or in any matter related
to any actions or inactions with respect to the Company or Buyer or its affairs with respect to the
Company or Buyer on or before the date hereof.

8. Miscellaneous.

8.1 The validity, construction, enforcement and effect of this Agreement shall be
governed exclusively by the internal laws of the Commonwealth of Pennsylvania, without regard
to its conflicts of laws provisions,

8.2. This Agreement may not be amended or modified except by a writing signed by
both parties hereto.

8.3. The headings of the several sections in this Agreement are inserted for
convenience only and are not intended to be part of or to affect the meaning or interpretation of

this Agreement.

8.4 This Agreement constitutes the entire agreement, together with the Exhibits, of
the parties with respect to the subject matter hereof and supersedes all prior oral or written
agreements pertaining thereto.

8.5 This Agreement may be executed in one or more counterparts, including by
signature pages delivered in electronic format, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

8.6 The terms of this Agreement shall be binding on, and inure to the benefit of, the
parties hereto and their respective successors and assigns,

[Remainder of Page Intentionally Left Blank]

 

 

 
 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 42 of 53 PagelD: 42

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date

 

 

 

first above written,
BUYER:
OPH, LLC
By JJ YX 7 TL

 

Name+ Robert Hill
Title: CEO

SELLER:
Venture Quest Partners, LLC

By:
Name:
Title:

 

 

 

 

 

 

 
 

Case 2:19-cv-01009-ES-CLW . Document 1. Filed 01/24/19 Page 43 of 53 PagelD: 43

 

 

EXHIBIT A

Forin of Promissory Note

 

 

 

 
 

Case 2:19-cv-01009-ES-CLW Document 1- Filed 01/24/19 Page 44 of 53-PagelD: 44

 

 

EXHIBIT B

Form of Pledge Agreement

 

 

 

 

 

 
 

Case 2:19-cv-01009-ES-GCLW.. Document 1. Filed: 01/24/19 _ Page 45 of 53 -PagelD: 45.

EXHIBIT C

Amended and Restated
Exhibit A
to the
WageSecure Operating Agreement

 

 

 

Ownership
Members Percentage
OPH 41.25%
Greg Hall 43.75%
Bob Deutsch 2.0%
Dean O’ Hare 1.0%
Martin Becker 2.0%
Venture Quest 10,0%

 

 

 

 
 

x

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 46 of 53 PagelD: 46

 

 

 

SECURED PROMISSORY NOTE

$500,000.00 October 15, 2016
HAMA, Pennsylvania

FOR VALUE RECEIVED, the undersigned, OPH, LLC, and its successors and assigns (the “Debtor”),

.. «promises. to. pay.to-the-order.of Venture-Quest-Partner, LLC-and-its-successors-and-permitted-assigns—.-—--.
(the “Holder”), the principal sum of Five Hundred Thousand Dollars ($500,000.00) (the “Principal
Sum”), together with interest from the date hereof on the balance of this note (this “Note), Interest shall
be at the rate set at five percent (5%). This Note is issued pursuant to the terms and conditions of that
certain Membership Interest Purchase Agreement, dated as of the date hereof, by and among the Debtor
and Holder (“Purchase Agreement”). Capitalized terms used herein and not otherwise defined herein
shalf have the meaning ascribed to them in the Purchase Agreement.

Section 1. PAYMENT,

(a) Payment. The Obligor shall pay the holder fifteen thousand dollars ($15,000) in principal

"amount plus all accrued interest to date on the first day of each month commencing November !, 2016 for
the next twenty (20) consecutive months, and a final payment of all remaining outstanding principal of
Three Hundred Fifty Thousand Dollars ($350,000.00) plus any remaining accrued and unpaid interest on
September 1, 2017 (the “Maturity Date”). Any payment of the Principal Sum and Interest on any
payment date shall be made payable to the Holder at the Holder's address set forth in Section 14.

(b) Payment on Non-Business Days. Whenever any payment to be made shall be due on a
Saturday, Sunday or a public holiday under the laws of the Commonwealth of Pennsylvania, such:
payment shall be due on the next succeeding business day.

Section 2, DEFAULT RATE, Upon acceleration or maturity of this Note, Interest on the

 

currently in effect or, if such rate of interest exceeds that which may be collected under applicable Jaw,
then at the maximum rate of interest, if any, which may be collected from the Debtor under applicable
law. This interest rate shall survive the entry of any judgment relating to this Note. Notwithstanding the
foregoing, the Default Rate shall not apply unless and until the Debtor receives notice from the Holder
that a payment is late and the Debtor fails to cure such late payment within ten (10) days.

Section 3. PREPAYMENTS. The Principal Sum of this Note may be prepaid, in whole or in
part, without penalty and without the prior consent of the Holder at any time in writing to the Holder by

the Debtor. :

Section 4, SECURITY. This Note is secured by the membership interests in WageSecure LLC
being purchased by Debtor pursuant to the Purchase Agreement, subject to the terms and conditions of a
Pledge Agreement to be executed simultaneously with this Note (“Pledge Agreement”).

Section 5. DEFAULT; REMEDIES.

(a) The Debtor shall be in default under this Note upon the happening of any condition or event
set forth below (each, an “Event of Default”):

unpaid Principal Sum shall accrue at an annual rate of five (5%) percent above the interest rate then

 

 

 

 
 

s

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 47 of 53 PagelD: 47

 

 

(i) the Debtor's failure to pay any payment of principal or interest after notice to the
Debtor from the Holder of such late payment is due and the Debtor’s failure to pay same within ten (10)
days of such notice;

(ii) default by the Debtor in the punctual performance of any other material obligation,
covenant, term or provision contained in this Note, and such default shall continue unremedied for a
period of twenty (20) days or more following written notice of default by the Holder to the Debtor,
provided, however, in the event such default cannot be cured within the said twenty (20) day period, the

.. Debtor shall-not-be-in-default- i£it-commences-curing-within-the said-twenty-(20)-day-period-and-diligently--~---------—

pursues curing thereafter:

(iii) the Debtor’s material breach of the Purchase Agreement, which breach shal] remain
uncured for a period of ten (10) days following written notice of such breach by the Holder, provided,
however, in the event such default cannot be cured within the said twenty (20) day period, the Debtor
shall not be in default if it commences curing within the said twenty (20) day period and diligently
pursues curing thereafter; or

(iv) the Debtor’s breach of any of the material terms and covenants contained in Pledge
Agreement, which remains uncured after any applicable cure period.

(b) The entire unpaid Principal Sum and any accumulated and unpaid Interest of this Note shall

immediately be due and payable at the option of the Holder upon the occurrence of any one or more of the |

Events of Default.

Section 6. CUMULATIVE RIGHTS. No delay on the part of the Holder in the exercise of any
power or right under this Note or under arry other instrument executed pursuant to this Note shall operate
as a waiver of any such power or right, nor shall a single or partial exercise of any power or right preclude
other or further exercise of such power or right or the exercise of any other power or right.

 

notice of nonpayment, notice of intention to accelerate or notice of acceleration other than notice of
default pursuant to Section 5(a), notice of protest and any and all lack of diligence or delay in collection
or the filing of suit on this Note which may occur, and agree to all extensions and partial payments, before
or after maturity, without prejudice to the bolder of this Note.

Section 8, ATTORNEYS’ FEES AND COSTS. In the event that this Note is collected, in
whole or in part, through suit, arbitration, mediation, or other legal proceeding of any nature, then and in
any such case there shall be added to the unpaid principal amount of this Note all reasonable costs and
expenses of collection, including, without limitation, reasonable attorney’s fees.

Section 9. GOVERNING LAW. This Note shall be governed by and construed in accordance

with the internal laws of the Commonwealth of Pennsylvania, without giving effect fo its conflicts of law —

provision.

Section 10, HEADINGS. The headings and captions used in this Note are used for convenience
only and are not to be considered in construing or interpreting this Note. All references in this Note to
sections, paragraphs, exhibits, and schedules shall, unless otherwise provided, refer to sections and
paragraphs of this Note and exhibits and schedules attached to this Note, all of which exhibits and
schedules are incorporated in this Note by this reference,

Section_7. WAIVER. The_Debtor_waives_demand,_presentment,_protest,_notice_of_dishonor,.____.

 

 
 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 48 of 53 PagelD: 48

 

 

Section 11, USURY. All agreements between the Debtor and the Holder are expressly limited so
that in no contingency or event whatsoever, whether by acceleration of the maturity of this Note or
otherwise, shall the amount paid, or agreed to be paid, to the Holder for the use, forbearance or detention
of the money to be Joaned under this Note or otherwise, exceed the maximum amount permissible under
applicable law. If from any circumstances whatsoever fulfillment of any provision of this Note at the time
performance of such provision shall be due, shall involve transcending the limit of validity prescribed by
Jaw, then the obligation to be fulfilled shall be reduced to the limit of such validity,

~~ Section--12;-SUECESSORS-AND -ASSIG

i i he Holder without the prior written consent of btor. All of the stipulations.

promises and agreements in this Note made by or on behalf of the Debtor shall bind the successors and

assigns of the Debtor, whether so expressed or not, and inure to the benefit of the successors and
permitted assigns of the Holder.

 

_ Section 13, SEVERABILITY. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision(s) shall be excluded from this Note and the balance of
this Note shall be interpreted as if such provision(s} were so excluded and shall be enforceable in
accordance with its terms.

Section 14, NOTICES, All notices, requests, consents, and other communications under this
Note shall be in writing and shall be delivered personally or by facsimile transmission or by nationally
recognized overnight delivery service or by first class certified or registered mail, return receipt requested,
postage prepaid:
If to the Debtor, at.
If to the Holder, at.

or at such other address or addresses as may have been furnished by giving five

(S)-business-days-advance-written-notice-to-all-other_partiesNotices-provided_in-accordance_with this...

Section shall be deemed delivered upon personal delivery (including confirmed facsimile, provided the
notice was also sent by certified and regular mail) or three (3) business days after deposit in the mail.

Section 15, REPLACEMENT, Upon receipt of a duly executed, notarized and unsecured
written statement from the Holder with respect to the loss, theft or destruction of. this Note (or any
replacement hereof), and without requiring an indemnify bond or other security, or, in the case of a
mutilation of this Note, upon surrender and cancellation of such Note, the Debtor shall issue a new Note,
of like tenor and amount, in lieu of such lost, stolen, destroyed or mutilated Note.

Section 16. AMENDMENTS. This Note may not be modified or amended in any manner
except in writing executed by the Debtor and the Holder.

[Remainder of Page Intentionally Left Blank]

VS;-“Ehis~-Note~may—not~be-sold,-transferred~or-—--—~-————~---

 

 

 
 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 49 of 53 PagelD: 49

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Note on and as of the date first
above written. . |
OPH, |
- - senneccommeinn teense fos Pip - |
By J / J !

Nathe: Robert Hill

Title: CEO

|
|
' |
|
|

 

 
 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 50 of 53 PagelD: 50

 

 

PLEDGE AGREEMENT

This Pledge Agreement (this "Agreement”) is made as of this 15th day of October, 2016,
by and between OPH, LLC ("Pledgor") and Venture Quest Partners, LLC (the "Pledgee"),

WHEREAS, Pledgor and Pledgee have entered into a Membership Interest Purchase

Agreement of even date herewith, in which Pledgee has agreed to sell part of its membership

interests equal to 28.5% (the “Interest”) in” WageSecure LUC (the “Company”) (“Purchase ~
CETTE YO Pledgory anid

WHEREAS, in connection with the Purchase Agreement, Pledgor has entered into a
Secured Promissory Note of even date herewith (the “Note”) pursuant to which the Pledgor desires
to pledge the Interests as collateral to secure the payment of Pledgor's obligations under the Note.

NOW, THEREFORE, in consideration of the mutual promises and covenants hereinafter
set forth, the parties hereto agree as follows:

1. Pledge. Pledgor does, for itself, its heirs, executors, administrators and assigns, grant a
security interest to Pledgee and pledge the Interest as security for the repayment of the Note;
provided, however, that any Interests paid for by Pledgor in accordance with the Purchase
Agreement and the Note shall no longer be considered pledged security Interests under this
Agreement (“Acquired Interests”), However, in the Event of Default (as defined below), ten
percent (10%) of the Acquired Interests shall be converted back into Interests, subject to the terms
and conditions of this Agreement. Pledgor appoints the Pledgee as his attorney-in-fact to arrange
for the transfer of the Interests on the books of the Company in the Event of Default (as defined
below), after any applicable cure period.

2. Beneficial Ownership: Distributions. During the term of this Agreement, all
distributions paid with respect to the Interests shall be applied to the unpaid principal balance on the
Note; provided that Pledgor may receive such payments sufficient to pay income taxes payable by
Pledgor, if any. Pledgor shall be deemed to be the record and beneficial owner of the Interests for
all other purposes.

3, Voting Rights. So long as no Event of Default or event which, with the giving of notice
or the lapse of time, or both, would become an Event of Default shall have occurred and be
continuing, Pledgor shall be entitled to exercise or refrain from exercising any and all voting and
other consensual rights pertaining to the Interests or any part thereof for any purpose not
inconsistent with the terms of this Agreement or any of the Note; provided, however, that Pledgor
shall, as a member, not exercise or refrain from exercising any such right if, in Pledgee’s reasonable
judgment, such action would have a material adverse effect on the value of the Interests or any part
thereof, and, provided, further, that Pledgor shall give Pledgee at least three (3) business days’
written notice of the manner in which Pledgor intends to exercise, or the reasons for refraining from
exercising, any such right, if such voting or other consensual rights, if so exercised, may materially
affect the value of the Interests.

 

 

 

 

 
 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 51 of 53 PagelD: 51

 

 

 

4, Adjustments. In the event that, during the term of this Agreement, any reclassification,
readjustment, or other change is declared or made in the capital structure of the Company, all new,
substituted, and other additional securities, issued in respect of the Interests by reason of any such
change shall be substituted therefor under this Agreement.

5, Payment of Note. Upon payment of all amounts owed to Pledgee under the Note or
payment of the Acquired Interests, this Agreement shall terminate for all purposes and in all
respects with to the Interests or Acquired Interests, respectively,

nt tn a AHF HE-OCCHITEN

 

default (“Event of Default") (after any applicable cure period) (i) failure to make a payment
obligation under the terms of the Note or (ii) breach under the terms of the Note,

7, Remedies Upon an Event of Default. (a) Pledgee may exercise, in respect of the
Interests (other than with respect to the Acquired Interests), in addition the rights in the remaining
Interests not paid for by Pledgor, and in addition to other rights and remedies provided for herein or
otherwise available to Pledgee at law or in equity, all of the rights and remedies of a secured party
on default under the Uniform Commercial Code in effect in the Commonwealth of Pennsylvania at
that time (the “Code”) (whether or not the Code applies to the affected Interests), and may also,
without notice except as specified below, sell the remaining part of Interests or any part thereof in
one or more parcels at public or private sale, at any exchange, broker's board or at any of Pledgee’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such other terms as Pledgee
may deem commercially reasonable. Pledgor agrees that, to the extent notice of sale shall be
required by law, at least ten (10) days’ notice to Pledgor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable notification. Pledgee
shall not be obligated to make any sale of Interests regardless of notice of sale having been given.
Pledgee may adjourn any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the time and place to

_—_._____ which it-was-so_adjourned

 

(b) Any cash held by Pledgee as Interests and all cash proceeds received by Pledgee in
respect of any sale of, collection from, or other realization upon all received or any part of the
Interests may, in the sole discretion of Pledgee, be held by Pledgee as collateral for, and/or then or at
any time thereafter be applied (after payment of any amounts payable to Pledgee) in whole or in part
by Pledgee against, all or any part of the amount due under Note in such order as Pledgee shall
elect. Any surplus of such cash or cash proceeds held by Pledgee and remaining after payment in
full of the remaining amount due under the Note shall be paid over to Pledgor or to whomsoever
may be lawfully entitled to receive such surplus,

8. Governing Law: Jurisdiction. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to its conflict of

laws principles,

9, Binding Effect. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective heirs, successors and assigns.

De

 

 
 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 52 of 53 PagelD: 52 i

 

 

10, Invalidity, The invalidity or unenforceability of any provisions of this Agreement shall
not affect the validity or enforceability of the remaining provisions, which shall remain in full force
and effect.

11. Notices, Any notice, election, demand, request or other document or communication
required or permitted under this Agreement shall be in writing and shall be deemed sufficiently
given only if delivered in person or sent by certified or registered mail, postage prepaid, return
receipt requested, addressed to Pledgee or Pledgor, as the case may be, as follows:

 

If to Pledgor: |

If to Pledgee:

12. Amendments, Etc, No amendment or waiver of any provision of this Agreement, and
no consent to any departure by Pledgor therefrom, shall in any event be effective unless the same
shall be in writing and signed by Pledgee, and then such waiver or consent shall be effective only in

 

 

 

13. Headings, The headings used herein are for convenience of reference only and
shal! not define or limit any of the terms or provisions hereof.

14. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings between the parties hereto relating to the subject matter hereof.

15. Counterparts. This Agreement may be executed by the parties hereto in

separate counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one ard the same instrument.

[Remainder of Page Intentionally Left Blank]

 

the specific instance and for the specific purpose for which given. +f

 

won ee
 

Case 2:19-cv-01009-ES-CLW Document1 Filed 01/24/19 Page 53 of 53 PagelD: 53

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first

written above.

PLEDGEE
Venture Quest Partners, LLC

 

PLEDGOR
OPH,

oF Hil!

Title: CEO

  

 

 

 

 
